Title: To Thomas Jefferson from David Hosack, 6 May 1824
From: Hosack, David
To: Jefferson, Thomas


Dear Sir
New york
May 6. 1824
I beg your acceptance of two volumes of Essays I have just published—I also avail myself of this occasion to remark that some circumstances have just occurred in columbia college that render it necessary to reduce the salaries of the Professors—this reduction which was yesterday effected by the Trustees falls heavily upon the Professor of Mathematics who has a large family to provide for—knowing the deep interest you take in the University about to be established in virginia, I have thought proper to state these facts believing that at this time you have an opportunity of obtaining certainly one of the first mathematicians of the age Dr Adrein—I express this under the belief that he would be induced to accept a new situation where he might obtain more ample means of supporting his numerous family. I write without his knowledge and without giving him the slightest intimation of my intentions—If you are not provided in the mathematical department of the College you certainly with the exception of Dr Bowditch of Salem—cannot find a man in this country possessing the talents and accompments of Dr Adrein—you will be pleased to consider this as a confidential communication—I beg to be remembered respectfully to Govr Randolph.I am Dr Sir with sentiments of great regard yoursD. HosackBy the papers you have probably been informed of the affliction I have lately sustained by the death of Mrs Hosack who ever cherished for you the highest esteem and respect—being among her early friends in the family of Dr Wistar.D H